Citation Nr: 0618590	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for essential tremors.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to July 1946 
and from February 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Waco, Texas, in which the RO reopened the claim of service 
connection for an essential tremor.  

In a decision issued in June 2005, the Board determined that 
the veteran had submitted requisite new and material evidence 
to reopen his claim for service connection.  However, the 
claim of entitlement to service connection for essential 
tremors was then denied on its merits.  

The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2006, the Court issued an order that vacated the 
part of the Board's decision that denied service connection 
for essential tremors and remanded this issue for further 
action by the Board.

In November 2004 the representative withdrew the veteran's 
request for a Decision Review Officer hearing at the RO. 
Therefore, no further development with regard to a hearing is 
necessary.


FINDINGS OF FACT

1. The veteran did not have an essential tremor during the 
period of active duty from July 1944 to July 1946 or within 
one year of separation from that period of active duty, and 
his essential tremor is not otherwise related to that period 
of active duty. 

2. There is clear and unmistakable evidence that the veteran 
had an essential tremor prior to his period of active duty 
from February 1951 to September 1951.

3. There is clear and unmistakable evidence that the 
essential tremor was not aggravated during the veteran's 
period of active duty from February 1951 to September 1951 or 
within one year of separation.


CONCLUSIONS OF LAW

1.  The essential tremor was not incurred in or aggravated by 
the period of active duty from July 1944 to July 1946 and may 
not be presumed to have been incurred during the period of 
active duty from July 1944 to July 1946. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The essential tremor was not aggravated during the period 
of active duty from February 1951 to September 1951. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005); 70 Fed. Reg. 23,027 (May 4, 
2005) (amending 38 C.F.R. § 3.303(b)); VAOPGCPREC 3-2003 
(July 16, 2003).

3.  An essential tremor clearly and unmistakably preexisted 
the second period of service and was not aggravated therein 
and the presumption of soundness at entry is rebutted.  
38 U.S.C.A. § 1111.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist. See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In April 2002, prior to the May 2002 rating 
decision, the agency of original jurisdiction (AOJ) provided 
explicit notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The Board notes that 
most of the veteran's service medical records are 
unavailable.  In 1946 and in 1951, the AOJ received reports 
of the veteran's July 1946 and September 1951 separation 
examination, respectively.  The AOJ contacted the National 
Personnel Records Center (NPRC) in May 2002 in an attempt to 
locate any additional service medical records.  
Unfortunately, only an Office of the Surgeon General report 
was found.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The veteran has not identified any VA medical treatment.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The veteran has 
submitted private medial records.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The veteran's 
representative argued in June 2006 that the Board is 
compelled to obtain a VA medical opinion resolving the 
etiology of the veteran's essential tremors.   However, such 
an examination is not required for an equitable determination 
of this case.  The available private clinical records are, in 
fact, examinations, and additional examinations are not 
needed.  38 C.F.R. § 3.326.  These records establish a 
diagnosis of an essential tremor.  Another examination for 
the purpose of confirming a fact would serve no further 
purpose.  As for obtaining a medical opinion, there is little 
contemporaneous medical evidence for an examiner to review in 
order to form an opinion on existence or etiology of 
essential tremors in the 1940s and 1950s.  The 
contemporaneous medical evidence does not show any complaints 
or diagnoses for tremors.  All a current medical examiner 
would do is to weigh the lay statements about when symptoms 
of tremors began.  Such weighing of evidence is within the 
competence and, in fact, is the responsibility of the VA 
adjudicator.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Colvin v. Derwinski, 1 Vet. App. 170, 171 
(1991).  Thus, there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The veteran has not identified any recent treatment by VA or 
any other source.  In addition, the AOJ has periodically 
informed the veteran of the evidence in the possession of VA. 
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).

In the August 2003 VCAA letter, the AOJ asked the veteran to 
submit evidence pertaining to his claim.  In a March 2005 
letter, the AOJ informed the veteran that he should submit 
any additional evidence to the Board.  Based on the above, VA 
substantially complied with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

By a March 2005 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim on appeal.  The VCAA letter 
specifically informed him of the type of evidence necessary 
to establish service connection for his claimed disability.  
However, he was not informed of the type of evidence 
necessary to establish an effective date for the award of 
service connection or the evaluation of this disability.  
Despite the inadequate notice provided to the veteran on 
these latter elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  In that regard, as the Board concludes 
below that actual service connection for essential tremors is 
not established, the issue of determining the elements 
discussed above are moot.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.

Factual Background

During a July 1946 separation examination, the veteran denied 
that he had any wound, injury, or disease which was 
disabling.  His neurological system was reported to be 
normal.  At the September 1951 separation examination, the 
neurological evaluation was again normal.  In his January 
2002 claim, the veteran reported that he had tremors in 1945 
and 1946.  In May 2002, the RO received a report of the 
Office of the Surgeon General, Department of the Army, 
pertaining to the veteran.  That report reflects that the 
veteran was hospitalized in January 1945 for motion sickness 
and that there were no other hospitalizations.

In a January 1951 letter to a congressman, the veteran's 
mother expressed her desire that the veteran be stationed 
stateside for his upcoming period of active duty.  She stated 
that the veteran came back from World War II a nervous wreck 
and that he was still very nervous, to the extent that people 
remarked about it.

In a statement of the veteran apparently written right before 
his period of active duty starting in February 1951, the 
veteran reported that he came back from his first period of 
active duty with a bad case of the nerves, which was now very 
evident at times, to the extent that people commented about 
it.

In an enlisted reserve qualification and availability 
questionnaire dated in September 1951, the veteran reported 
that in his opinion, he was physically unfit for service.

A private health questionnaire completed in June 1975 
reflects that the veteran reported that he often shaked or 
trembled.  Private medical records show that in May 1983 it 
was indicated that the veteran had a rather gross tremor.  
The veteran underwent a private neurological evaluation in 
August 1983.  The veteran reported that he had had a nervous 
tremor.  Under the chronological history section of the 
examination report, it was noted that the veteran probably 
had had symptomatology for a long time, going back to his 
early twenties.  In a September 1983 statement, a private 
doctor noted that the veteran had had some tremor for many 
years, possibly as long ago as his early twenties.  The 
doctor indicated that in the last five to seven years, his 
tremor had become more obvious and that this was particularly 
true in the last two or three years.  The final diagnosis was 
an essential tremor.

An April 1995 private medical record reflects that the 
veteran first noted difficulty holding cups, trays, and other 
objects in his early twenties.  It was indicated that an 
essential tremor was initially diagnosed and that it had been 
treated with beta-blockers for the last twenty years.  The 
impression was that the veteran presented with a history and 
examination findings that were compatible with a diagnosis of 
benign postural tremor.

In a statement dated in June 2003, the veteran's sister 
reported that the veteran had had a tremor in his hands since 
he returned home from active duty during World War II.

In a statement received in July 2003, an associate of the 
veteran, P.B., reported that he had known the veteran for 
over 50 years.  He indicated that it had been his 
understanding from the veteran's friends and relatives that 
his tremors started in service and had gotten worse over the 
years.

In a September 2003 statement, the veteran's spouse reported 
that the veteran came home from Europe with a tremor.

In a statement received in April 2004, P.B. reported that he 
first met the veteran circa 1952 and that he noticed at that 
time that the veteran's hands intermittently shook.

In an April 2004 statement, another associate of the veteran, 
J.C., reported that the he met the veteran around 1962 and 
that he noticed that the veteran's hands shook when they had 
lunch together.  J.C. stated that the veteran told him that 
his "shakes" started during World War II while service with 
the military police in Europe.

In a statement received in June 2004, P.B. reported that he 
had known the veteran since the early 1950s and that he had 
suffered from tremors ever since his stint in service during 
World War II.  He added that over the years, the veteran's 
condition grew steadily worse.

In a November 2004 statement, the veteran's spouse indicated 
that she had only known the veteran since 1979.


Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 
3.303(b) (2005).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for an organic disease of the 
nervous system when it is manifested to a compensable degree 
within one year following discharge from active service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2005).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

The lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him or her through his or her senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as lay person, 
he or she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).


Service Connection

The veteran alleges that his tremors began during the first 
period of active duty.  The veteran became 20 years old in 
April 1946.  He left active service in July 1946.  Therefore, 
the first question is whether he had an essential tremor 
during the period of active duty from July 1944 to July 1946 
or within one year of separation from that period of active 
duty.  The veteran, his sister, and his mother are the only 
two individuals who can report his symptomatology during the 
1940s.  The other lay individuals by their own admissions did 
not know the veteran during the 1940s and were reporting what 
the veteran told them about his symptomatology during the 
1940s.  The veteran has asserted that he had tremors in 1945 
and 1946.  The veteran is competent to report his 
symptomatology.  Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494-95.  His sister and his mother merely report that 
he had tremors or nervousness after he returned home from 
World War II.  The statements of the veteran's sister and 
mother do not provide specificity about when the 
symptomatology actually began.  In other words, their 
statements do not establish that the veteran had neurological 
symptomatology during his first period of active duty or 
within one year of his first period of active duty.  

The Board notes that the fact that a time period described as 
after WWII is non-specific as the term also includes the time 
periods during the 1950s, 1960s, 1970s, etc.  However, based 
upon other documentation and the dating of documents, the 
time frame is sufficiently precise so as to establish that 
the condition predated the Korean War. 

The September 1983 statement of a private doctor reflects 
that it was possible that the veteran had had an essential 
tremor since his early twenties.  However, that opinion is 
based on a history given by the veteran and does not specify 
when in his early twenties the essential tremor began.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (The Board is 
not required to accept a physician's opinion that is based 
upon a claimant's recitation of an uncorroborated medical 
history.)  Due to a lack of specificity, this statement does 
not establish that the veteran had an essential tremor during 
his first period of active duty or within one year of his 
first period of active duty.  In April 1995, the veteran 
reported to a private doctor that he first noted difficulty 
holding cups, trays, and other objects in his early twenties.  
In addition to a lack of specificity, this reporting is a 
mere transcription of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The only contemporaneous medical records during the first 
period of active duty or within one year of separation from 
that period of active duty are the report of the Office of 
the Surgeon General, Department of the Army, and the report 
of the July 1946 separation examination.  The report of the 
Office of the Surgeon General does not show that the veteran 
was hospitalized for an essential tremor.  At the July 1946 
separation examination, the veteran denied that he had any 
wound, injury, or disease which was disabling.  The 
neurological diagnosis was normal.  The veteran's denial of 
pertinent pathology in 1946 is a statement against interest 
and highly probative. 

The Board places greater weight on the report of the Office 
of the Surgeon General, Department of the Army, and the 
report of the July 1946 separation examination (including the 
veteran's own denial) than on the veteran's and others' 
reporting of symptomatology and the medical evidence 
indicating the current disability may have begun at some 
point in the veteran's early twenties because the former 
evidence is contemporaneous with the time period in question.  
See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) 
(An appellant's claims can be contradicted by his 
contemporaneous medical history and complaints.)  In 
addition, the lay statements do not provide precise 
information on the onset of the veteran's tremors.  This 
evidence merely states that the tremors were evident sometime 
after his separation from his first period of active service.  
Without more specific dating, the Board is unable to in any 
equitable fashion determine that the tremors began within one 
year of separation from active service.  Therefore, the Board 
finds that the veteran did not have an essential tremor 
during the period of active duty from July 1944 to July 1946 
or within one year of separation from that period of active 
duty, and that his essential tremor is not otherwise related 
to that period of active duty.

Although an entrance examination for the second period of 
active duty is not of record, the veteran is entitled to the 
presumption of soundness since his service was not in the 
Commonwealth Army of the Philippines, to include guerrilla 
service.  See 38 C.F.R. § 3.40 (2005).  When the veteran 
entered his second period of active duty in February 1951, he 
was almost twenty-five years old.  Long before the veteran 
ever filed a claim, he reported in 1983 that he had had 
nervous tremor since his early twenties.  Therefore, the 
September 1983 statement of a private doctor indicating that 
the essential tremor may have begun when the veteran was in 
his early twenties is probative on the question of whether 
the essential tremor preexisted the second period of active 
duty.  Also, the veteran submitted his own statement and a 
letter from his mother, both of which were apparently written 
prior to his second period of active duty and are apparently 
contemporaneous with the time period in question.  These 
documents allege that he had nervous symptomatology prior to 
that period of service.  In light of the above, the Board 
finds that the veteran's reporting of symptomatology prior to 
the second period of active duty is credible.  Since the 
doctor in the September 1983 statement related the current 
disability, an essential tremor, to the veteran's reporting 
of having symptomatology prior to the second period of 
service, the Board finds that there is clear and unmistakable 
evidence that the essential tremor preexisted the second 
period of active duty.  Again, shaking is visible to a layman 
and the witnessing of the event is competent.  Layno, 6 Vet. 
App. at 470.  A medical professional may use his own 
expertise and observations coupled with a layman's statements 
to establish a valid diagnosis.  Cumulatively, the medical 
evidence and lay evidence clearly and unmistakably establish 
that the tremors predated the second period of service.

The remaining question is whether there is clear and 
unmistakable evidence that the essential tremor was not 
aggravated during the second period of active duty or within 
one year of separation.  Although the burden of proof is on 
VA to show that there is clear and unmistakable evidence that 
the essential tremor was not aggravated during the second 
period of active duty, the Board notes that there is no 
evidence showing that the essential tremor was aggravated 
during the second period of active duty.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The veteran's representatives have argued that in its prior 
decision the Board failed to provide sufficient reasons and 
bases that would meet its burden of presenting clear and 
unmistakable evidence that the essential tremor was not 
aggravated.  In the current case, the veteran has merely 
presented evidence of long-standing symptomatology.  He has 
not presented specific lay evidence that in particular 
addresses symptomatology or change of such during his brief 
second period of active duty.  Also, the medical evidence 
submitted by the veteran, including the September 1983 
statement of a private doctor, does not address whether the 
essential tremor was aggravated during the second period of 
active duty.  The only contemporaneous medical evidence from 
the time period is the September 1951 separation examination.  
At the examination, the neurological evaluation and 
examination of the extremities was normal.  A normal 
neurological examination, a normal examination of the upper 
extremities and a normal examination of the lower extremities 
clearly and unmistakably establish that there had been no 
change in pathology or increase in severity. 

The representative has argued that the veteran's essential 
tremor at the time of his separation examinations in July 
1946 and September 1951 were of such insignificant or mild 
degree that they would have been imperceptible by the 
examiner.  However, the Board finds that the examination 
reports of July 1946 and September 1951 prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the existence and severity of essential 
tremors during the 1940s and 1950s, than the appellant's 
statements made decades after the fact.  That is, the medical 
professionals conducting examinations in July 1946 and 
September 1951 were more competent than the veteran and his 
family in perceiving the existence of an essential tremor.  
To argue that the veteran's tremor was so insignificant that 
a trained professional could not detect it, concede that that 
there had been no increase in severity.  Supporting the 
Board's finding that the September 1951 examination carries 
more probative weight than lay statements submitted decades 
after the veteran's separation from service, is that the 
examiner noted abnormalities, such as a varicocele, which 
reflects more than just checking boxes on the report.  In 
light of the lack of a finding of an essential tremor on the 
separation examination, a normal neurological examination, a 
normal finding of the upper extremities and a normal finding 
of the lower extremities, the Board finds that there is clear 
and unmistakable evidence that the essential tremor was not 
aggravated during the second period of active duty.

The Board is aware that many of the service medical records 
are apparently missing.  However, the reports of the two 
separation examinations are of record.  As discussed above, 
the Board places great weight on those reports in addressing 
the above-discussed matters.  The separation examinations 
would be compelling contemporaneous (clear and unmistakable) 
evidence on whether a disability existed at the time of 
separation.

In sum, the veteran did not have an essential tremor during 
the period of active duty from July 1944 to July 1946 or 
within one year of separation from that period of active 
duty.  His essential tremor is not otherwise related to that 
period of active duty.  There is clear and unmistakable 
evidence that the veteran had an essential tremor prior to 
his period of active duty from February 1951 to September 
1951.  There is clear and unmistakable evidence that the 
essential tremor was not aggravated during the veteran's 
period of active duty from February 1951 to September 1951 or 
within one year thereof.  Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000).  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 54.  In reaching this 
determination, the Board reserves judgement as to whether 
there is an underlying disease process that would account for 
the veteran's disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (2001).


ORDER

Entitlement to service connection for essential tremors is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


